The opinion of the court was delivered, January 3d 1870, by
Siiarswood, J. —
The first ground of objection to the claim filed in the court below is that it does not sufficiently describe “ the locality of the building,” as required by the twelfth section of the Act of June 16th 1836, Pamph. L. 698. It is not necessary that the description should be either full or precise. Certainty to a common intent is the rule. If there is enough in the description of the situation and other peculiarities of the building to identify it, the provision of the statute is satisfied. The claim in this case is quite as certain in this respect as any of those which were sustained in Harker v. Conrad, 12 S. & R. 301; Springer v. Keyser, 6 Whart. 187; Shaw v. Barnes, 5 Barr 18; Knabb’s Appeal, 10 Barr 187, and Kennedy v. House, 5 Wright 39. There is a great reluctance to set aside a mechanic’s claim merely for loose description. The act evidently contemplated that the claimants should prepare their own papers, and unless ££ the claim or statement of demand,” as it is termed, is totally defective in giving information to purchasers and others making search for encumbrances, such as will direct them to the right place, the question as one of fact will be referred to the decision of the jury on the trial of the scire facias. The court cannot take judicial cognisance of the circumstances of the neighborhood, which is absolutely necessary to enable them to decide such a question: Kennedy v. House, 5 Wright 39.
Nor is the ground of the second objection that the time of furnishing the materials is not sufficiently set out, sustained. The time in the bill of particulars is not merely the date of the bill, as was the .case in Witman v. Walker, 9 W. & S. 183. Besides that, there is ££ June 9” written in the margin opposite the items. It is true that the year is omitted, which was held to be a fatal defect in Rehrer v. Zeigler, 3 W. & S. 258. But it does not appear by the report of that decision that it was averred in the body of the claim, as it is in this case, that the lumber was furnished within six months past. Reckoning backwards, from December 3d 1868, when the claim was filed, that clearly ascertains the date of furnishing the materials in the bill to be June 9th 1868. All that is required is such certainty as will enable those interested to discover during what period the ma*206terials were delivered or the work done so as to individuate the transaction: Calhoun v. Mahon, 2 Harris 56. “ It has been more than once said we must not be hypercritical when scanning this species of lien and estimating its sufficiency:” Per Bell, J.
Judgment reversed, and procedendo awarded.